           Case 2:19-cv-01284-JCM-VCF Document 115 Filed 08/31/20 Page 1 of 2




1

2

3

4                                       UNITED STATES DISTRICT COURT

5                                           DISTRICT OF NEVADA

6                                                       ***
      CENTEX HOMES,
7
                           Plaintiff,
8                                                          2:19-cv-01284-JCM-VCF
      vs.                                                  ORDER
9     FINANCIAL PACIFIC INSURANCE
      COMPANY, et al.,
10
                            Defendant.
11

12
            Before the Court is the Stipulation and Order to Allow Everest National Insurance Company to
13
     File Cross-Claim and to Extend Date for Cross-Defendants’ Responsive Pleadings (ECF No. 95).
14
            Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
15
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
16
     the granting of the motion. Oppositions were due on August 14, 2020. Here, no opposition has been filed.
17
     It would seem as though the parties have consented to the granting of the instant stipulation.
18
            Accordingly,
19
            IT IS HEREBY ORDERED that the Stipulation and Order to Allow Everest National Insurance
20
     Company to File Cross-Claim and to Extend Date for Cross-Defendants’ Responsive Pleadings (ECF No.
21
     95) is GRANTED.
22
            IT IS FURTHER ORDERED that:
23
            1. Everest National Insurance Company may file and serve the amended pleading attached as
24
     Exhibit A at the stipulation (ECF No. 95, page 5); and
25
           Case 2:19-cv-01284-JCM-VCF Document 115 Filed 08/31/20 Page 2 of 2




1           2. Lexington Insurance Company and AXIS Surplus Insurance Company have until September 25,

2    2020 or 21 days after service, whichever date is later, to file their respective responsive pleadings.

3           DATED this 31st day of August, 2020.
                                                                   _________________________
4                                                                  CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
